RESOLUCIÓN
Examinada la Moción en Reconsideración a Certificación Intrajurisdiccional y Auxilio de Jurisdicción, presentada por la Asociación de Abogados de Puerto Rico el 23 de septiembre de 2015, se provee “no ha lugar”.

Notifíquese inmediatamente por teléfono y vía fax.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera García emitió un voto particular disidente, al cual se unió la Jueza Asociada Señora Pabón Charneco. El Juez Asociado Señor Estrella Martínez hace constar las expresiones siguientes, a las cuales se unieron la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Kolthoff Caraballo:
Disiento y reitero que certificaría el recurso presentado por la Asociación de Abogados de Puerto Rico por las consideraciones expuestas en mi voto particular disidente emitido en Asoc. Abo. PR v. Gobernador I, 193 DPR 697 (2015). En consecuencia, ante la presentación del caso Civil Núm. K PE2015-3169, presentado por el Colegio de Abogados y Abogadas de Puerto Rico, lo hubiese certificado y hubiese consolidado ambos recursos. Véanse: Art. 3.002 de la Ley de la Judicatura de 2003 (4 LPRA sec. 24s); Alvarado Pacheco y otros v. ELA, 188 DPR 594 (2013).
(.Fdo.) María I. Colón Falcón

Secretaria del Tribunal Supremo Interina